Citation Nr: 1742784	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-40 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for the service connected degenerative joint disease (DJD) of the lumbosacral spine.

2. Entitlement to an effective date prior to March 7, 2012, for the grant of service connection for DJD of the lumbosacral spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1959 to April 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board remanded the claim in July 2015 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for otitis media, entitlement to service connection for mastoiditis, entitlement to service connection for cholesteatoma, entitlement to service connection for tympanic membrane perforation, entitlement to service connection for dizziness, and entitlement to service connection for headaches have been raised by the record in a March 2013 notice of disagreement (NOD) and a September 2013 report of general information, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1. There is no objective evidence of that the lumbosacral spine manifested ankylosis, incapacitating episodes, or forward flexion of less than 50 degrees during the appeal period; however, the competent evidence of record does show the lumbosacral strain manifested in additional functional loss due to pain.

2. Prior to the March 7, 2012 claim, there were no pending claims or appeals for an increased rating for lumbosacral strain that remained unadjudicated.

CONCLUSIONS OF LAW

1. The criteria for an initial rating of 40 percent for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2016).

2. The criteria for an effective date prior to March 7, 2012 for service connection for lumbosacral strain have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.104, 3.155, 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Notice

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion (ROM) measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Board's action below will result in the maximum evaluation based upon limitation of motion being assigned.  Given this, the Board is satisfied that the examinations findings contained in the record are sufficient to allow VA to adjudicate the disability under the rating criteria for the spine, and that any error in not making further range of motion findings is not prejudicial to the Veteran.

II. Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Spinal conditions are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes, 5242, 5243.  The General Rating Formula provides for a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400(q). 

III. Analysis

Increased Rating

The Veteran was afforded a VA examination in January 2013.  The Veteran reported he has constant back pain and flare-ups which cause him to drop to his knees due to pain.  The examiner tested the Veteran's ROM for forward flexion (0-50 degrees), extension (0-10 degrees), right lateral flexion (0-10 degrees), and left lateral flexion (0-10 degrees).  Pain started at 0 degrees for all ROM tests.  There was no additional limitation in ROM due to repetitive testing.  The Veteran exhibited less movement than normal, pain on movement, deformity, disturbance in locomotion, and interference with sitting, standing and/or weight bearing.  There was no objective evidence of localized tenderness or pain on palpation.  The Veteran's guarding or muscle spasm results in an abnormal spinal contour such as abnormal kyphosis.  Strength was normal and there was no muscle atrophy.  There was no radicular pain or IVDS, and consequently no indication of incapacitating episodes.  The Veteran used a cane occasionally, and the examiner determined there was no functional impact on his ability to work.

In an April 2015 letter, the Veteran described activities of daily living which are affected by his back disability.  He had to lay on his bed to put on his shoes and socks, he used a cane for walking, and he could no longer sit in a boat to fish or walk in the woods to hunt.  He could no longer mow his own lawn, do home maintenance, or drive over 100 miles due to severe back pain.

The Veteran was afforded a VA examination in August 2015.  The Veteran reported daily back pain that is usually rated as a 3-4, but increases to 10 at times.  He takes oxycodone as needed during severe flare ups, which last for one to two days at a time and occur six to eight times a year.  The Veteran also reported functional loss due to pain and stiffness.  The examiner tested the Veteran's ROM for forward flexion (0-50 degrees), extension (0-10 degrees), right lateral flexion (0-10 degrees), and left lateral flexion (0-10 degrees).  Pain was noted during all ROM testing, and there was evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation.  The Veteran was unable to perform repetitive use ROM testing due to pain.  The examiner was unable to provide an opinion on whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or during flare-ups without resorting to mere speculation.  The Veteran has guarding of thoracolumbar spine which results in an abnormal gait or abnormal spinal contour.  Strength was normal and there was no muscle atrophy.  There was no radicular pain, ankylosis of the spine, or IVDS, and consequently no indication of incapacitating episodes.  The examiner determined the disability affects the Veteran's ability to work by impacting repetitive bending, lifting, pulling, carrying, and stooping of the Veteran.

Under the General Rating Formula for Diseases and Injuries of the Spine, to warrant a 40 percent disability rating, the evidence must establish that the Veteran's forward flexion is 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine has been found.  The reports from the January 2013 and August 2015 VA examinations revealed forward flexion of the lumbar spine to 50 degrees.  On repetitive use, forward flexion was to 50 degrees in January 2013.  In August 2015 the Veteran was unable to perform repetitive use testing.  No ankylosis was found in the record.  Based upon the objective medical evidence of record, the Veteran's lumbosacral strain most approximately meets the criteria for a 20 percent rating.  The Veteran has never had ankylosis of the spine and his forward flexion of record has never been close to 30 degrees, therefore he does not meet the minimum criteria for the next rating of 40 percent or any other rating in excess of 20 percent.

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. 
 § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.

Taken together, the combination of symptomatology resulted in additional functional loss commensurate with that represented by the 40 percent disability evaluation.  DeLuca, 8 Vet. App. at 208; 38 C.F.R. § 4.40.  The January 2013 examiner noted pain at 0 degrees for all of the Veteran's ROM testing.  The August 2015 examiner noted pain but did not designate the degree at which pain began.  However, the examiner did note that repetitive ROM testing could not be conducted due to pain.  The objective test results between January 2013 and August 2015 are relatively similar.  Medical evidence and the Veteran's lay statements show the Veteran's disability interferes with regular activities such as walking, sitting, and standing.  The Veteran still experienced pain, which resulted in loss of flexibility and mobility.  

The assigned 40 percent evaluation is the maximum that may be assigned for limitation of motion.  A higher evaluation would require either unfavorable ankylosis of the entire spine, or incapacitating episodes due to IDVS (Diagnostic Code 5243), neither of which have been shown here.

Neurological manifestations of the thoracolumbar spine may also be separately rated under an appropriate diagnostic code.  The January 2013 and August 2015 VA examiners noted negative findings of radicular pain.  The Veteran's file contains no medical evidence or lay testimony which supports that the Veteran suffers from chronic radiculopathy or any other objective neurological abnormalities; therefore, separate ratings for neurological manifestations of the lumbosacral strain are not warranted. 

The Board has also considered a total disability based on individual unemployability (TDIU), as a claim for increased compensation can encompass a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  The Veteran retired as a teacher in 1997 and has not alleged that his disabilities render him unemployable.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Earlier Effective Date

The Veteran filed a claim for service connection for a low back condition in March 2005.  In a July 2005 rating decision, the RO denied the Veteran's claim.  The Veteran filed a Notice of Disagreement (NOD) in September 2005.  The Veteran was issued a statement of the case reaffirming the denial of the claim in January 2007.  The Veteran filed a formal appeal to the Board, dated February 1, 2007.  Subsequently, the Veteran withdrew his claim by submitting a VA 21-4138, dated February 5, 2007, which stated "I wish to withdraw my pending appeal."  In March 2007, the Veteran was notified of the closure of his claim due to the receipt of his request to withdraw his appeal.  The Veteran called to reopen his low back service connection claim on March 7, 2012, and that date has been established as the effective date for the grant of service connection.
 
The Board must find that an earlier effective date cannot be assigned.  This is because an earlier effective date cannot be assigned since the rating decision stemming from the prior claim filed in March 2005 for the condition became final when the appeal was withdrawn in February 2007.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103.  Following the request to withdraw, the Veteran did not further address this matter within the statutory appeal period.  The Veteran did not attempt to reopen the finalized decision until March 7, 2012.

In conclusion, there is no basis to assign an effective date earlier than the Veteran's petition to reopen the claim, which is the current effective date on March 7, 2012.  The Veteran's representative contends that reasonable doubt should be resolved in his favor.  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial disability rating of 40 percent, but no higher, for the service-connected DJD of the lumbosacral spine is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date prior to March 7, 2012, for the grant of service connection for DJD of the lumbosacral spine is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


